Citation Nr: 1538526	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  04-09 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	Robert M. Norris, III Attorney at Law


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to April 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a November 2009 decision, the Board denied entitlement to service connection for a low back disorder.  The Veteran then submitted a motion for reconsideration of that decision.  In November 2010, a delegate of the Board's Chairman denied that motion.  

In March 2011, the Veteran filed a notice of appeal with the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2012 decision, the Court vacated the Board's November 2009 decision as to this issue and remanded the matter to the Board for proceedings consistent with the Court's decision.  

In a March 2013 remand, the Board directed VA to obtain the Veteran's U.S. Postal Service records identified by the Court in their July 2012 decision.  The Board also directed VA to obtain updated treatment records from the Birmingham VAMC from February 2009 to the present.

The U.S. Postal Service records were obtained in March 2015 and updated treatment records from the Birmingham VAMC were associated with the Veteran's claims file.  The claim was readjudicated in June 2015 Supplemental Statement of the Case and the appeal was returned to the Board.


FINDINGS OF FACT

1.  During service the Veteran had back pain that was acute and resolved.

2.  A chronic lumbar spine disability was not manifest during service and arthritis was not manifest within one year of separation.  Lumbar pathology is not attributable to service.


CONCLUSION OF LAW

A low back disability was not incurred or aggravated by service and arthritis of the lumbar spine may not be presumed to have occurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

The RO provided the required notice in a letters sent to the Veteran in December 2000.  This letter informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  

A November 2006 letter informed the Veteran of the laws regarding the assignment of effective dates and disability ratings.  The case was last adjudicated in a June 2015 Supplemental Statement of the Case.
 
Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, the Veteran's lay statements, private treating source records, and statements from the Veteran's representative.

The Board finds that there was substantial compliance with the March 2013 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  U.S. Postal Service records were obtained in March 2013 and updated treatment records from the Birmingham VAMC were associated with the Veteran's claims file.

In order to ascertain the etiology of the Veteran's low back and radicular symptoms, VA obtained a medical opinion in February 2009.  This report reflects the examiner reviewed the Veteran's past medical history and provided an opinion supported by rationale and citation to the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the February 2009 report is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2015).

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Laws and Regulations

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For VA purposes, chronic diseases are listed in 38 C.F.R. § 3.309(a) and include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Moreover, in certain cases, where a chronic disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111 (West 2014).  

The law further provides that, if a preexisting disorder is noted, the veteran cannot bring a claim for service incurrence for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
Analysis

The Veteran contends that he developed a low back disorder in service.  During a January 2003 VA general medical examination, the Veteran contended that he had hurt his back in the military when he was lifting something.

The Veteran does not allege and the evidence does not suggest that he engaged in combat with the enemy.  As such, 38 U.S.C.A. § 1154(b) does not apply to his claim.

An October 2003 statement from the Veteran contains a contention that the Veteran was informed by a VA surgeon in 1978 that he had a pre-existing back condition that was a "birth defect" that was aggravated by service.  The Veteran's August 1976 entrance examination noted no abnormalities of the lumbar spine and he is presumed to have been sound when he entered service.  38 U.S.C.A. §§ 1111 (West 2014).

The Veteran's service treatment records indicate that he made complaints of back pain in July 1977 of about two months duration.  On August 3, 1997, the back was non-tender and there was a full range of motion.  Straight leg testing did not cause pain and the neurologic examination of the lower extremities was normal.  The assessment was chronic low back strain.  On August 4, 1977, there were no complaints and the physical was negative.  On August 29, 1977, he was seen for complaints of recurrent back pain.  An August 1977 x-ray found his lumbosacral spine to be normal.  The April 1978 separation examination found his spine to be normal.  

The record is silent of any complaints of or treatment for a low back disorder for over a decade following his service.  A June 1989 VA orthopedics note found the Veteran to have a lumbosacral strain.  

U.S. Postal Service records indicate that the Veteran denied arthritis, rheumatism, or swollen or painful joints in February 1990.  The remaining records are mostly illegible.  These records indicate that the Veteran took Motrin for back pain.  The Board notes that one of the entries (that is most legible) may indicate "hurt back in home."

An Office of Workman's Compensation Program application dated August 1998 shows the Veteran claimed back pain and foot pain with an onset of June 1998 or 1997.  A notation on this form indicates the Veteran believed that his low back pain was caused or aggravated by his employment activity.

An August 1999 discharge summary from Baptist Health System shows that x-ray results of the Veteran's lumbar spine revealed no significant abnormalities.

A September 1999 SSA disability evaluation notes mild thoracolumbar scoliosis and painful mobility and chronic cervical strain.  The Veteran was assessed with mild thoracolumbar scoliosis and chronic relapsing "nonradicular" back pain and/or radicular back pain.

An October 2000 decision from the Social Security Administration shows the Veteran was disabled under those regulations as of July 1999 due to osteoarthritis, non-insulin dependent diabetes mellitus, hypertension, bilateral chronic plantar fascitis, inflammatory rheumatological syndrome, depression, and chronic moderately severe pain.

A January 2002 VA consultation shows the Veteran reported chronic lower back pain.  A February 2002 VA treatment note shows the Veteran reported severe back pain and pain shooting down his bilateral upper extremities with numbness on the left upper extremity.  This treatment note shows that the Veteran reported his back pain began in 1998 and that there was no history of trauma.  An assessment of cervical stenosis was made, however no findings in regards to the lumbar spine were contained in this treatment note.

The Veteran provided a private medical letter, from his physician, Dr. W.D.A. in May 2001.  Dr. W.D.A. reported that he had reviewed the Veteran's service treatment records and that in his opinion the Veteran's chronic history of continual lower back pain, spasms and cramping of the back were present while the Veteran was in active duty status and that it was as likely as not that those conditions became more pronounced as a direct result of his in-service duties.  W.D.A. further noted that the Veteran continued to seek medical attention for the above-referenced ailments from Dr. W.R.P.  

The Veteran was provided a VA general medical examination in January 2003.  
The examiner found probable spinal low back pain.  A notation is included in this assessment that x-ray report of was normal.  No opinion on the etiology of the Veteran's lumbar spine disability was included in this report.

Another VA examination was provided to the Veteran in February 2009, which included a review of the claims file.  The Veteran reported the low back disorder to have begun in approximately 1978 or 1979, with a gradual onset and no precipitating event.  The examiner found x-rays to show grade 1 retrolisthesis of L5 or S1, with moderate degenerative changes of the L5-S, and diagnosed moderate degenerative arthritis of the lumbosacral spine.  

The February 2009 VA examiner found that the Veteran's low back disorder was less likely than not caused by or a result of his military service.  The examiner reported that although the Veteran was treated in service for low back pain, he had a normal spine on his separation physical.  The examiner further noted that the Veteran was seen in 1989 for lumbar strain that was an acute, resolving condition, and not chronic pain, and over 10 years following his separation from service.

The Veteran's VA and private medical records generally indicate that the Veteran has been diagnosed with a low back disorder and has received treatment for this disorder.  None of the medical evidence of record, other than the May 2001 letter from Dr. W.D.A., indicates that the Veteran's low back disorder is related to his service.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran is competent to report observing symptoms of low back pain and he is considered credible as to these assertions.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board finds that the February 2009 VA opinion is probative and persuasive as to the etiology of the Veteran's lumbar spine disability.  The opinion was rendered by a medical professional with the expertise to opine on the matters at issue in this case.  In addition, the examiner considered the Veteran's contentions (including his complaints regarding treatment in service for low back pain and lumbar strain) and based her opinions following a review of the claims folder as well as a complete physical examination.  She also provided a well-reasoned rationale for the conclusions reached.

In contrast, the May 2001 letter from Dr. W.D.A., that the Veteran's low back disorder is related to his service is not supported by any rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  As such, the opinion is afforded minimal probative value.  

The Board finds that the VA medical opinion from February 2009 is the most probative evidence of record and weighs against the claim.  This opinion is of more probative weight than the Veteran's contentions that his low back disorder is related to his service and the May 2001 letter from Dr. W.D.A.  The Board further finds that the service records, medical records, and lay testimony do not establish that arthritis manifest to a compensable degree during service or in the year after separation from service.  Further, in view of the normal separation examination and the lack of any evidence of low back disability manifestations for many years after discharge, the assertion of an in-service onset and ongoing manifestations is not credible.  

Here, although there was a complaint of back pain during service, arthritis was not "noted" during service.  Furthermore, the Veteran did not have characteristic manifestations sufficient to identify a chronic pathology.  As reported, arthritis was not identified or "noted" during service.  Rather, the x-ray examination was normal.  Similarly, he did not have characteristic manifestations sufficient to identify a "chronic" disease entity.  Even when chronic strain was diagnosed, the clinical findings at that time were normal.

Here, there is positive and negative evidence.  The positive evidence includes the complaints of pain during service, the Veteran's lay evidence, and the May 2001 letter from Dr. W.D.A.  However, the complaint of back pain was of brief duration, the spine and musculoskeletal system were normal at separation, and there is no credible proof of a disability in proximity to separation.  

When seen for a Workman's Compensation issue, there was a report of an onset in the 1990's rather than service.  We find the report asserting chronicity or continuity to be not credible.  The opinion of Dr. W.D.A. is based on an inaccurate factual basis and is accorded little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).

To the extent that the Veteran reports that he was told he had a pre-existing defect that was aggravated by service, such lay reporting is inconsistent with the clinical record and not credible.

Based upon the more probative evidence of record, the Board concludes that a lumbar spine disability was not manifest during service or to a compensable degree within one year of service and that such processes are unrelated to service.  



A preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


